        Case 4:20-cv-01499-ERE Document 17 Filed 09/07/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

CHARLES MALONE                                                      PLAINTIFF

v.                             4:20-CV-01499-ERE

KILOLO KIJAKZAI, Acting Commissioner,
Social Security Administration                                    DEFENDANT

                                   JUDGMENT

      Consistent with the order entered today, the Commissioner’s decision is

reversed and this case is REMANDED for further administrative proceedings. This

is a “sentence four” remand within the meaning of 42 U.S.C. § 405(g) and Melkonyan

v. Sullivan, 501 U.S. 89 (1991).

      IT IS SO ORDERED this 7th day of September, 2021.



                                     Billy Roy Wilson
                                     UNITED STATES MAGISTRATE JUDGE
